DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “is presented” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference characters 113 and 115 (see page 3, lines 27-28) are not present in the drawings.  It appears in Figure 4, the reference character 13 directed to the body should be 113 since reference character 13 is disclosed in the specification and shown in Figure 4 (and the other drawings as being directed to the tip insert.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (U.S. Patent 5,957,601).
In regard to claim 1, Weiss discloses a pencil with disposable tips comprising:
a pencil body 14, 16 (see Figure 1);
at least one tip insert 18;
at least one fastening element 30;
the at least one fastening element 30 being distributed about the pencil body; and
each of the at least one tip insert 18 being removably attached to each of the at least one fastening element 30. 
It is noted that statements of intended use, i.e., “an eyeliner pencil” do not lend any patentable structure to the claims.  Further, the Weiss device is capable of being used as an eyeliner pencil should a user so choose to employ the device.
In regard to claim 2, Weis further discloses: 
a first tip insert 18 and a second tip insert 12;
the pencil body 14, 16 having a first end and a second end;
the first end second ends being terminally positioned opposite to each other along the pencil body;
the first insert 18 being removably attached to the first end through at least one fastening element 30; and
the second insert 12 being removably attached to the second end through at least one fastening element 30.
In regard to claim 3, the outer surface of the pencil body 14, 16 defines a grip being distributed about the pencil body.
In regard to claim 4, the pencil body includes a first section 14, a second section 16 and a pencil cavity 36 (see Figure 2);
the pencil cavity 36 being positioned within the pencil body wherein the pencil cavity is configured to contain the at least one tip insert within the pencil body (i.e., end 26 of the tip insert 18 is configured to be contained within the cavity 36) and
the first section 14 is removably attached to the second section 16 through a connection element 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss.
Although the fastening element 30 is not disclosed as being a threaded fastener, the Weiss reference does disclose the fastening element 30 may be one of several known fastening mechanisms including a friction fit, a snap fit or a slot 40/projection 42 fit (see column 2, lines 15-31).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the fastening element can be any known and suitable fastener, including a threaded fastener, without effecting the overall operation of the device, especially since the Weiss reference does not limit the type of fastener which may be used and the Applicant has not indicated the particular type of fastener employed in critical to the overall operation of the device as evidenced by the specification disclosing the fastener “may take the form of any suitable type of fastening means” (see page 3, lines 5-8).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Quiroz-Ziebart (US 2015/0314633).
In regard to claims 6-8, although the Weiss reference discloses the tip insert as being a writing element and does not disclose the tip insert is an eyeliner pencil, an eyebrow pencil or a make-up smudger, attention is directed to the Quiroz-Ziebart reference, which discloses an analogous device having multiple writing tip inserts 111 and 112 wherein it is discloses the writing tip inserts may also be cosmetic/eyeliner type tip inserts (see paragraph 0030) in order to enable a user to have access to such cosmetic implements.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the writing tip inserts in the Weiss device can be replaced with various cosmetic tip inserts (such as an eyeliner, eyebrow pencil, smudger, etc.) in order to enable the user of the device to have access to such cosmetic implements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Cirlin et al. and Yu references are cited as being directed to the state of the art as teachings of other implements having multiple tip inserts.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/10/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754